DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2005/0237132 (“Sano”).
Claim 1
Sano discloses a piezoelectric thin film device comprising: a first electrode layer; and a piezoelectric thin film laminated directly on the first electrode layer, wherein the first electrode layer includes an alloy composed of two or more metal elements; the first electrode layer has a face-centered cubic lattice structure; and the piezoelectric thin film has a wurtzite structure (paragraphs [0087, 0093], Fig. 1B, electrodes 13 and 16 with piezoelectric layer 15; wurtzite piezoelectric on cubic substrate; paragraph [0093], platinum iridium alloy). 

Claim 2
Sano discloses the piezoelectric thin film device according to claim 1, wherein the alloy includes two or more elements selected from the group consisting of Pt, Ir, Au, Rh, Pd, Ag, Ni, Cu, and Al (paragraph [0093], platinum-iridium). 

Claim 8
Sano discloses the piezoelectric thin film device according to claim 1, wherein a (111) plane of the face-centered cubic lattice structure of the first electrode layer is oriented in a normal direction of an interface between the first electrode layer and the piezoelectric thin film (Fig. 1B, paragraphs [0093-0094]). 

Claim 10
Sano discloses the piezoelectric thin film device according to claim 1, wherein a content of Al in the first electrode layer is 0 atomic% or more and less than 90 atomic% (Sano, paragraph [0093], platinum iridium alloy does not contain aluminum).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2005/0237132 (“Sano”).
Claim 5
Sano discloses the piezoelectric thin film device according to claim 1, wherein the alloy includes three or more elements selected from the group consisting of Pt, Ir, Au, Rh, Pd, Ag, Ni, Cu, and Al (paragraph [0093], platinum-iridium).
	Sano discloses using a single element or two or more elements (paragraphs [0081, 0093]) but does not appear to explicitly disclose selecting three or more elements from the group.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated additional elements such that three or more elements are selected, as it has been generally accepted that "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP 2144.

Claim 9
Sano discloses the piezoelectric thin film device according to claim 1.
Sano discloses using an approximately matched lattice structure between the electrode and piezoelectric layer (paragraph [0156]) but does not appear to explicitly disclose wherein a degree of lattice mismatch between the first electrode layer and the piezoelectric thin film is 0% or more and 2% or less. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a degree of lattice mismatch between the first electrode layer and the piezoelectric thin film is 0% or more and 2% or less, as it has been accepted that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.  In this case, one would have been motivated to minimize the amount of lattice mismatch for the purpose of promoting adhesion/reducing cracking and delamination between the layers.

Claims 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2005/0237132 (“Sano”) in view of U.S. Patent Pub. 2015/0228886 (“Abbott”).
Claim 3
Sano discloses the piezoelectric thin film device according to claim 2, wherein the alloy is represented by any of the following Chemical Formula 3A, Chemical Formula 3B, Chemical Formula 3C, and Chemical Formula 3D; and the piezoelectric thin film includes aluminum nitride (paragraph [0008], aluminum nitride).
	Sano discloses several electroding materials (paragraph [0081]) but does not appear to explicitly disclose Pd(1-x)Nix Chemical Formula 3A where in the Chemical Formula 3A, 0.03<x<0.46; Pd(1-x)Irx Chemical Formula 3B where in the Chemical Formula 3B, 0.20<x<l.0; ACTIVE. 122184557.01ATTORNEY DOCKET NO.: 200357-0084-00-US-594575 Application No.: New Page 3 Ir(l-x)Nix Chemical Formula 3C where in the Chemical Formula 3C, 0<x<0.35; and Pt(l-x )Nix Chemical Formula 3D where in the Chemical Formula 3D, 0.11<x<0.50. 
	Abbott discloses a piezoelectric actuator including electrodes having an alloy composition (paragraphs [0016]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated alloys of platinum or palladium for the electrode, as disclosed by Abbott, into the device of Sano, as it has been generally accepted that "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP 2144.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated compositions of Pd(1-x)Nix Chemical Formula 3A where in the Chemical Formula 3A, 0.03<x<0.46; Pd(1-x)Irx Chemical Formula 3B where in the Chemical Formula 3B, 0.20<x<l.0; ACTIVE. 122184557.01ATTORNEY DOCKET NO.: 200357-0084-00-US-594575 Application No.: New Page 3 Ir(l-x)Nix Chemical Formula 3C where in the Chemical Formula 3C, 0<x<0.35; and Pt(l-x )Nix Chemical Formula 3D where in the Chemical Formula 3D, 0.11<x<0.50, as it has been accepted that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.  In this case, one would have been motivated to promote adhesion and reducing delamination between the layers by selecting a close matched alloy lattice for the electrode layers.

Claim 4
Sano discloses the piezoelectric thin film device according to claim 2.
Sano does not appear to explicitly disclose wherein the alloy is represented by any of the following Chemical Formula 4A, Chemical Formula 4B, Chemical Formula 4C, Chemical Formula 4D, Chemical Formula 4E, and Chemical Formula 4F; and the piezoelectric thin film includes zinc oxide: Ag(l-y)Pdy Chemical Formula 4A where in the Chemical Formula 4A, 0.26<y<1.0; Ag(l-y)Niy Chemical Formula 4B where in the Chemical Formula 4B, 0.09<y<0.37; Au(1-y)Pdy Chemical Formula 4C where in the Chemical Formula 4C, 0.10<y<0.97; Au(1-y)Niy Chemical Formula 4D where in the Chemical Formula 4D, 0.04<y<0.33; Pt(l-y)Pdy Chemical Formula 4E where in the Chemical Formula 4E, 0<y<0.80; and Pt(1-y)Niy Chemical Formula 4F where in the Chemical Formula 4F, 0<y<0.07. 
	Abbott discloses a piezoelectric actuator including electrodes having an alloy composition (paragraphs [0016]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated alloys of platinum with palladium for the electrode, as disclosed by Abbott, into the device of Sano, as it has been generally accepted that "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP 2144.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated compositions of the alloy is represented by any of the following Chemical Formula 4A, Chemical Formula 4B, Chemical Formula 4C, Chemical Formula 4D, Chemical Formula 4E, and Chemical Formula 4F; and the piezoelectric thin film includes zinc oxide: Ag(l-y)Pdy Chemical Formula 4A where in the Chemical Formula 4A, 0.26<y<1.0; Ag(l-y)Niy Chemical Formula 4B where in the Chemical Formula 4B, 0.09<y<0.37; Au(1-y)Pdy Chemical Formula 4C where in the Chemical Formula 4C, 0.10<y<0.97; Au(1-y)Niy Chemical Formula 4D where in the Chemical Formula 4D, 0.04<y<0.33; Pt(l-y)Pdy Chemical Formula 4E where in the Chemical Formula 4E, 0<y<0.80; and Pt(1-y)Niy Chemical Formula 4F where in the Chemical Formula 4F, 0<y<0.07, as it has been accepted that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.  In this case, one would have been motivated to promote adhesion and reducing delamination between the layers by selecting a close matched alloy lattice for the electrode layers.

Claim 6
Sano discloses the piezoelectric thin film device according to claim 5.
Sano does not appear to explicitly disclose wherein the alloy is represented by any one of the following Chemical Formula 6A and Chemical Formula 6B; and the piezoelectric thin film includes aluminum nitride: PdxNiyIrz Chemical Formula 6A where in the Chemical Formula 6A, 0 <x<0.97, 0<y<0.46, and 0<z<1.0; and PdxNiyPtz Chemical Formula 6B where in the Chemical Formula 6B, 0<x<0.97, 0.03<y<0.5, and 0<z<0.89. 
	Abbott discloses a piezoelectric actuator including electrodes having an alloy composition (paragraphs [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated compositions of the alloy is represented by any one of the following Chemical Formula 6A and Chemical Formula 6B; and the piezoelectric thin film includes aluminum nitride: PdxNiyIrz Chemical Formula 6A where in the Chemical Formula 6A, 0 <x<0.97, 0<y<0.46, and 0<z<1.0; and PdxNiyPtz Chemical Formula 6B where in the Chemical Formula 6B, 0<x<0.97, 0.03<y<0.5, and 0<z<0.89, as it has been accepted that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.  In this case, one would have been motivated to promote adhesion and reducing delamination between the layers by selecting a close matched alloy lattice for the electrode layers.

Claim 7
Sano discloses the piezoelectric thin film device according to claim 5.
Sano does not appear to explicitly disclose wherein the alloy is represented by any of the following Chemical Formula 7A, Chemical Formula 7B, and Chemical Formula 7C; and the piezoelectric thin film includes zinc oxide: PdxNiyPtz Chemical Formula 7A where in the Chemical Formula 7A, 0<x<0.80, 0<y<0.07, and 0.2<z<1.0; PdxNiyAgz Chemical Formula 7B where in the Chemical Formula 7B, 0<x<0.96, 0<y<0.37, and 0.04<z<0.91; and PdxNiyAuz Chemical Formula 7C ACTIVE. 122184557.01ATTORNEY DOCKET NO.: 200357-0084-00-US-594575 Application No.: New Page 5 where in the Chemical Formula 7C, 0<x<0.97, 0<y<0.33, and 0.03<z<0.96. 
	Abbott discloses a piezoelectric actuator including electrodes having an alloy composition (paragraphs [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated compositions the alloy is represented by any of the following Chemical Formula 7A, Chemical Formula 7B, and Chemical Formula 7C; and the piezoelectric thin film includes zinc oxide: PdxNiyPtz Chemical Formula 7A where in the Chemical Formula 7A, 0<x<0.80, 0<y<0.07, and 0.2<z<1.0; PdxNiyAgz Chemical Formula 7B where in the Chemical Formula 7B, 0<x<0.96, 0<y<0.37, and 0.04<z<0.91; and PdxNiyAuz Chemical Formula 7C ACTIVE. 122184557.01ATTORNEY DOCKET NO.: 200357-0084-00-US-594575 Application No.: New Page 5 where in the Chemical Formula 7C, 0<x<0.97, 0<y<0.33, and 0.03<z<0.96, as it has been accepted that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.  In this case, one would have been motivated to promote adhesion and reducing delamination between the layers by selecting a close matched alloy lattice for the electrode layers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853